DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3, 5, 6, 9, 10, 11 of U.S. Patent No.US11,029184 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because
	With respect to Claim 12	A method for determining a fill level of a container, the method comprising: 		measuring a tank pressure near a bottom of the container; 		measuring an atmospheric pressure at an outside surface of the container; 	subtracting the atmospheric pressure from the tank pressure to determine a net pressure; 	calculating the fill level of the container using the net pressure.

With respect to Claim 13	The method of claim 12, 	further comprising wirelessly relaying the calculated fill level.

With respect to Claim 14	The method of claim 12, further comprising: 	disposing a first pressure sensor near the bottom of the container, 	disposing a second pressure sensor in an enclosure on the outside surface of the container, 	wherein the first pressure sensor is connected to the enclosure by a cable passing through a hatch of the container, and 	closing the hatch of the container to isolate the first pressure sensor inside the container from the second pressure sensor outside the container.
	With respect to Claim 15	The method of claim 14, 	further comprising equalizing a pressure in the enclosure with a hole and a hydrophobic vent cover.
	With respect to Claim 16	The method of claim 14, 	further comprising optimizing measurements from the first pressure sensor and the second pressure sensor to create high resolution tank level measurements.
	With respect to Claim 17	A system for monitoring a fill level of a container, the system comprising: 	an environmentally-isolated enclosure; and 	a processor disposed within the enclosure, 	a wireless transceiver disposed within the enclosure, 	a cable connected to the processor and extends out of the enclosure, 	a first pressure sensor attached to an end of the cable that is distal from the enclosure, and 	a second pressure sensor connected to the processor and disposed within the enclosure; and 	a solar panel disposed on an outer surface the enclosure that powers a battery connected to the processor, 	first pressure sensor, 	second pressure sensor, and 	the wireless communication unit; 	wherein the enclosure is mounted to an outside of the container, wherein the cable is inserted into the container via an opening such that the first pressure sensor is disposed at a bottom of the container, 	wherein the first pressure sensor measures a pressure at the bottom of the container, 	wherein the second pressure sensor measures a pressure outside of the container, 	wherein the processor is configured to cross-correlate readings from the first pressure sensor and the second pressure sensor to determine a net pressure for use in calculating the fill level of the container, and 	wherein the wireless transceiver is configured to wireless relay data from the processor.
	With respect to Claim 18	The system for monitoring a fill level of a container of claim 17, 	further comprising: a magnet embedded into a wall of the enclosure, 	wherein the enclosure is secured to the outside of the container by an attractive force of the magnet.
		With respect to Claim 19	The system for monitoring a fill level of a container of claim 17, 	wherein the enclosure is secured to the outside of the container by one selected from a group consisting of: a magnet, an adhesive, a weld, a screw, and a tape.
	With respect to Claim 20	The system for monitoring a fill level of a container of claim 17, 	wherein the enclosure is square or rectangular with a maximum width and length dimension of six inches.

Claim 1 	A system for monitoring a fill level of a container, the system comprising:… …	wherein the first pressure sensor measures a pressure at a depth within the fluid inside the container,	wherein the second pressure sensor measures a pressure outside of the container, wherein the processor is configured to cross-correlate readings from the first pressure sensor and the second pressure sensor to determine a net pressure for use in calculating the fill level of the container,

See Claim 1wherein the wireless transceiver is configured to wireless relay data from the processorSee Claim 1/Claim 6wherein the cable is inserted into the container via the opening such that the first pressure sensor is disposed within a fluid inside the container, wherein the first pressure sensor measures a pressure at a depth within the fluid inside the container, wherein the second pressure sensor measures a pressure outside of the container	further comprising a hatch cover to close the opening of the container with the cable in the opening of the container. (Claim 6)	See Claim 3	wherein the enclosure further comprises a hole and a hydrophobic vent cover to allow equalization of a pressure inside the enclosure.	See Claim 5	wherein the processor further comprising software for optimization of the readings of first pressure sensor and the second pressure sensor.See Claim 11. A system for monitoring a fill level of a container, the system comprising: an environmentally-isolated enclosure; a processor disposed within the enclosure; a wireless transceiver disposed within the enclosure; and a cable connected to the processor and extends out of the enclosure; a first pressure sensor attached to an end of the cable that is distal from the enclosure; a second pressure sensor connected to the processor and disposed within the enclosure; and a solar panel disposed on an outer surface the enclosure that powers a battery connected to the processor, first pressure sensor, second pressure sensor, and the wireless transceiver; wherein the enclosure is mounted to an outside of the container, wherein the enclosure is a distance away from an opening in the container, wherein the cable is inserted into the container via the opening such that the first pressure sensor is disposed within a fluid inside the container, wherein the first pressure sensor measures a pressure at a depth within the fluid inside the container, wherein the second pressure sensor measures a pressure outside of the container, wherein the processor is configured to cross-correlate readings from the first pressure sensor and the second pressure sensor to determine a net pressure for use in calculating the fill level of the container, wherein the wireless transceiver is configured to wireless relay data from the processor, and wherein the enclosure further comprises: an indicator unit operably connected to the processor; a memory, the memory comprises computer readable instructions that when executed by the processor in response to an output signal from the indicator unit cause the indicator unit to produce a signal that corresponds to a status of the enclosure; a location acquisition unit configured to acquire a location item identifying a location of the enclosure, wherein the memory further comprises computer readable instructions that when executed by the processor in response to a power enable signal cause the location acquisition unit to automatically acquire the location item and cause the enclosure to transmit the location item, via the wireless transceiver, to a remote server; and a proximity sensor operably connected to the processor.See Claim 9	further comprising: a magnet embedded into a wall of the enclosure, wherein the enclosure is secured to the outside of the container by an attractive force of the magnet.		See Claim 10	The system for monitoring a fill level of a container of claim 1, wherein the enclosure is secured to the outside of the container by one selected from a group consisting of: a magnet, an adhesive, a weld, a screw, and a tape.	See Claim 11The system for monitoring a fill level of a container of claim 1, wherein the enclosure is square or rectangular with a maximum width and length dimension of six inches.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Claims 1 and 7 recite 	“wireless module comprises: 	a cable mounted to the enclosure”	However a broadest reasonable interpretation of a cable is wire and since the module comprises a cable it would not be wireless and therefore the claims are indefinite. 	Claims that depend on the above rejected claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Murphy (US 2015/0211909 A1).
	With respect to Claim 12 Murphy teaches	A method for determining a fill level of a container (See Abstract), the method comprising: 		measuring a tank pressure near a bottom of the container (See Para[0073] The method may include the step of configuring the processor 34 to subtract the ambient pressure outside the drum 24 from the pressure of the liquid 22 at a bottom of the drum 24).; 	measuring an atmospheric pressure at an outside surface of the container (See Para[0073] The method may include the step of configuring the processor 34 to subtract the ambient pressure outside the drum 24 from the pressure of the liquid 22 at a bottom of the drum 24.); 	subtracting the atmospheric pressure from the tank pressure to determine a net pressure (See Para[0073] The method may include the step of configuring the processor 34 to subtract the ambient pressure outside the drum 24 from the pressure of the liquid 22 at a bottom of the drum 24.; 	calculating the fill level of the container using the net pressure (See Para[0004] H is the depth, or height, of the liquid inside the drum generally above the opening in the tube.  PPIC is determined by ((H-TUBE.sub.liquidinches)*249.17)/H).).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy (US 2015/0211909 A1).
	With respect to Claim 16	The method of claim 14, 	further comprising optimizing measurements from the first pressure sensor and the second pressure sensor to create high resolution tank level measurements (Examiner notes that it would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize reading, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy (US 2015/0211909 A1) as applied to claim 12 above, and further in view of Breed (US 2008/0047329 A1).
With respect to Claim 13 Murphy is silent to the language of The method of claim 12, further comprising 
wirelessly relaying the calculated fill level. Nevertheless Breed teaches wirelessly relaying the calculated fill level.(See Para[0456])
	         It would have been obvious to one of ordinary skill in the art at the time of filing to modify Murphy and wirelessly relaying the calculated fill level such as that of Breed.            One of ordinary skill would have been motivated to modify Murphy, because wirelessly relaying the value would notify a user of the level of fluid in the container for any proper maintenance.


Claims 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy (US 2015/0211909 A1) as applied to claim 12 above, and further in view of Stevenson (US 2015/0120515 A1).


	With respect to Claim 14 Murphy teaches	The method of claim 12, further comprising: 	disposing a first pressure sensor near the bottom of the container (See Para[0073] The method may include the step of configuring the processor 34 to subtract the ambient pressure outside the drum 24 from the pressure of the liquid 22 at a bottom of the drum 24, 	disposing a second pressure sensor in an enclosure on the outside surface of the container (See Para[0073]), 	wherein the first pressure sensor is connected to the enclosure by a cable passing through a hatch of the container (See Fig 6), and 	However Murphy is silent to the language of	closing the hatch of the container to isolate the first pressure sensor inside the container from the second pressure sensor outside the container.
	Nevertheless Stevenson teaches 	closing the hatch of the container to isolate the first pressure sensor inside the container from the second pressure sensor outside the container(See Para[0092]).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Murphy close the hatch such as that of Stevenson.	One of ordinary skill would have been motivated to modify Murphy, because the hole and cover would allow for equalizing pressure between the interior and exterior of tank 64 as fuel volume changes and/or as altitude and atmospheric pressure changes.


	With respect to Claim 15 Murphy is silent to the language of	The method of claim 14,	further comprising equalizing a pressure in the enclosure with a hole and a hydrophobic vent cover.	However Stevenson teaches 	further comprising equalizing a pressure in the enclosure with a hole and a hydrophobic vent cover. (See Para[0092])	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Murphy and equalize a pressure such as that of Stevenson.	One of ordinary skill would have been motivated to modify Murphy, because equalizing pressure between the interior and exterior of tank as fuel volume changes and/or as altitude and atmospheric pressure changes would allow for accurate results.

Claims 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy (US 2015/0211909 A1) in view of and Breed (US 2008/0047329 A1). 

	With respect to Claim 17 Murphy teaches	A system for monitoring a fill level of a container, the system comprising: 	an environmentally-isolated enclosure (See Fig 6 Component Control box); and 	a processor disposed within the enclosure (See Fig 6 Component 34 processor), 	a wireless transceiver disposed within the enclosure (See Para[0063] Alternatively, communications via the first or second sensor and a processor can be accomplished wirelessly or by any other suitable method.), 	a cable connected to the processor and extends out of the enclosure (See Fig 6), 	a first pressure sensor attached to an end of the cable that is distal from the enclosure, (See Fig 6 Component 32A and See Para[0008]  the first sensor is an air pressure sensor generating a first signal corresponding to the pressure of the liquid at a bottom of the drum) and 	a second pressure sensor connected to the processor and disposed within the enclosure (See Para[0062] and Fig 6 Component 32B); and 	wherein the enclosure is mounted to an outside of the container, wherein the cable is inserted into the container via an opening such that the first pressure sensor is disposed at a bottom of the container (See Fig 6 and Para[0073]) , 	wherein the first pressure sensor measures a pressure at the bottom of the container (See Para[0008]  the first sensor is an air pressure sensor generating a first signal corresponding to the pressure of the liquid at a bottom of the drum;),, 	wherein the second pressure sensor measures a pressure outside of the container, (See Para[0062] and Fig 6 Component 32B), 	wherein the processor is configured to cross-correlate readings from the first pressure sensor and the second pressure sensor to determine a net pressure for use in calculating the fill level of the container (See Para[0073] The method may include the step of configuring the processor 34 to subtract the ambient pressure outside the drum 24 from the pressure of the liquid 22 at a bottom of the drum 24. And See Para[0008]),, and 	wherein the wireless transceiver is configured to wireless relay data from the processor. (See Para[0063]).	
    PNG
    media_image1.png
    871
    551
    media_image1.png
    Greyscale
	However Murphy is silent to the language of	a solar panel disposed on an outer surface the enclosure that powers a battery connected to the processor, first pressure sensor, second pressure sensor, and the wireless  transceiver ;  	Nevertheless Breed teaches	a solar panel disposed on an outer surface the enclosure that powers a battery connected to the processor, first pressure sensor, second pressure sensor, and the wireless communication unit;  (See Para[0346] Instead of one or more batteries providing power to the interior sensor system 481, the communication system 485 and the location determining system 486, solar power can be used.)	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Murphy and use solar power such as that of Breed.	One of ordinary skill would have been motivated to modify Murphy, because solar power would be able to recharge batteries or power the devices reducing cost and possible maintenance.	With respect to Claim 20	The system for monitoring a fill level of a container of claim 17, 	wherein the enclosure is square or rectangular with a maximum width and length dimension of six inches. (See Fig 6 and It would have been an obvious matter of design choice to have an enclosure that is square or rectangular with a maximum width and length dimension of six inches since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).)

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy (US 2015/0211909 A1) in view of Breed (US 2008/0047329 A1) as applied to claim 17 above, and further in view of Bagnall (US 2008/0210835 A1). 

	With respect to Claim 18 Murphy is silent to the language of	The system for monitoring a fill level of a container of claim 17, 	further comprising: a magnet embedded into a wall of the enclosure, 	wherein the enclosure is secured to the outside of the container by an attractive force of the magnet.		Nevertheless Bagnall teaches	a magnet embedded into a wall of the enclosure (See Para[0005]), 	wherein the enclosure is secured to the outside of the container by an attractive force of the magnet. (See Para[0005])	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Murphy and use a magnet to secure the enclosure such as that of Bagnall.	One of ordinary skill would have been motivated to modify Murphy, because using magnets to secure the enclosure would be no more than predictable use of prior art elements according to their established functions and would allow one to secure a wide variety of different items and do so in a manner that is more secure.

	With respect to Claim 19 Murphy is silent to the language of	The system for monitoring a fill level of a container of claim 17, 	wherein the enclosure is secured to the outside of the container by one selected from a group consisting of: a magnet, an adhesive, a weld, a screw, and a tape.	Nevertheless Bagnall teaches	wherein the enclosure is secured to the outside of the container by one selected from a group consisting of: a magnet, an adhesive, a weld, a screw, and a tape (See Para[0005]).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Murphy and use a magnet to secure the enclosure such as that of Bagnall.	One of ordinary skill would have been motivated to modify Murphy, because using magnets to secure the enclosure would be no more than predictable use of prior art elements according to their established functions and would allow one to secure a wide variety of different items and do so in a manner that is more secure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Antocci (US2015/0082882 A1) teaches a system for determining liquid level in containers. The system includes a tube having a distal branch and two proximal branches. The distal branch is sized to extend from inside the container to a remote location. One proximal branch is coupled to a pressure transducer for emitting a signal in response to the sensed fluid pressure head in the container, and the other proximal branch is coupled through a check valve to a gas displacement device used periodically to blow debris from the distal branch. A processor coupled to the transducer uses the fluid pressure head signal to determine the liquid level. A display coupled to the processor displays the determined liquid level. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050. The examiner can normally be reached M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863



/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863